 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7    BRENT ALAN BRIGNER and                            Case No. 1:21-cv-00526-DAD-BAM
      JEANLOUISE HALLAL,
 8                                                      FINDINGS AND RECOMMENDATIONS
                         Plaintiffs,                    REGARDING DISMISSAL OF ACTION FOR
 9                                                      FAILURE TO OBEY A COURT ORDER,
             v.                                         FAILURE PAY FILING FEE OR SUBMIT
10                                                      APPLICATIONS TO PROCEED IN FORMA
      CLAYTON KEN WALKER, et al.,                       PAUPERIS AND FAILURE TO PROSECUTE
11
                         Defendants.                    (Doc. 2)
12
                                                        FOURTEEN-DAY DEADLINE
13

14

15          Plaintiffs Brent Alan Brigner and JeanLouise Hallal, proceeding pro se, filed the instant
16   action on March 30, 2021. (Doc. 1.) Plaintiffs failed to pay the $402.00 filing fee for this action
17   or submit applications to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
18          On March 31, 2021, the Court issued an order directing Plaintiffs to submit completed and
19   signed applications to proceed in forma pauperis or pay the $402.00 filing fee for this action
20   within thirty (30) days following service. (Doc. 2.) Plaintiffs were warned that failure to comply
21   with the Court’s order would result in a recommendation for dismissal of this action. (Id.) More
22   than thirty days have passed since service of the Court’s order and Plaintiffs have not filed
23   applications to proceed in forma pauperis or paid the $402.00 filing fee for this action.
24          Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with
25   any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .
26   within the inherent power of the Court.” District courts have the inherent power to control their
27   dockets and “[i]n the exercise of that power they may impose sanctions including, where
28
                                                       1
 1   appropriate, . . . dismissal.” Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986). A

 2   court may dismiss an action, with prejudice, based on a party’s failure to prosecute an action,

 3   failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46

 4   F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

 5   963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

 6   amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987)

 7   (dismissal for failure to comply with court order).

 8          In determining whether to dismiss an action, the Court must consider several factors: (1)

 9   the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its

10   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

11   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779

12   F.2d 1421, 1423 (9th Cir. 1986); see also In re Phenylpropanolamine (PPA) Products Liability

13   Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006) (standards governing dismissal for failure to

14   comply with court orders). These factors guide a court in deciding what to do and are not

15   conditions that must be met in order for a court to take action. Id. (citation omitted).

16          A civil action may not proceed absent the submission of either the filing fee or an

17   application to proceed in forma pauperis. 28 U.S.C. §§ 1914, 1915. As Plaintiffs have failed to

18   pay the filing fee, file applications to proceed in forma pauperis or otherwise responded to the

19   Court’s order, the Court is left with no alternative but to dismiss this action. This action can

20   proceed no further without Plaintiffs’ cooperation and compliance with the Court’s order.
21   Moreover, the matter cannot simply remain idle on the Court’s docket, unprosecuted, awaiting

22   Plaintiffs’ compliance.

23          Accordingly, the Court HEREBY RECOMMENDS that this action be DISMISSED,

24   without prejudice, for Plaintiffs’ failure to comply with the Court’s order, failure to pay the filing

25   fee or submit applications to proceed in forma pauperis and failure to prosecute this action.

26          These Findings and Recommendations will be submitted to the United States District
27   Judge assigned to the case, as required by 28 U.S.C. § 636(b)(l). Within fourteen (14) days after

28   being served with these findings and recommendations, Plaintiffs may file written objections with
                                                        2
 1   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 2   Recommendations.” Plaintiffs are advised that the failure to file objections within the specified

 3   time may result in the waiver of the “right to challenge the magistrate’s factual findings” on

 4   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

 5   F.2d 1391, 1394 (9th Cir. 1991)).

 6
     IT IS SO ORDERED.
 7

 8      Dated:     May 12, 2021                               /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
